DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      

                                       Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the wall” in line 9. There is antecedent basis for this limitation since there is no mention of “wall” previously. For examination purposes, the limitation is being considered as -- “a wall” --.
Claim 15 recites the limitation “the back surface” in line 10. There is antecedent basis for this limitation since there is no mention of “back surface” previously. For examination purposes, the limitation is being considered as -- “a back surface” --.


                                        

                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kilkis et al. (US 2008/0086981) in view of Hall et al. (US 2018/0298611).
In regards to claim 1, Kilkis discloses a system for heating or cooling a room (refer to Figs. 1A and 1B; abstract) comprising: a radiant panel (a hybrid radiant-convective panel 1) comprising a fluid conduit (5, tubing for warm or cold fluid circulation; refer to par. 43) and a front surface (a radiant panel surface 6), configured to radiate energy to or from the room (refer to par. 42, wherein provide uniform air diffusion to the room over the entire panel surface), and 
(back surface of panel 1 such as layer 4); a vent (inlet duct 8) for introducing fresh air (outside air) to the room (refer to par. 43); a fan (9) for moving air through the vent (8); and a chamber (casing of panel 1).
         Embodiments of Figs. 1A and 1B does not explicitly teaches or show a heat exchange device configured to exchange energy between a fluid and an exchange medium, the chamber for heating or cooling the air, wherein the chamber at least partially comprises the back surface of the radiant panel between the panel and the wall.
         However, the embodiments of Fig. 5 teaches a heat exchange device (heat pump 17; Fig. 5) configured to exchange energy between a fluid (water in the tubing 5; par. 47) and an exchange medium (medium in heat pump 17); 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis embodiment of Fig. 1 with a heat exchange device of embodiment of Fig. 5 of Kilkis that configured to exchange energy between a fluid and an exchange medium in order to provide energy to the composite hybrid panel tubing of the heating or cooling elements (refer to par. 47 of Kilkis).
         Hall further teaches a multi-layer building panel structure (10, refer to Figs. 1 and 4), the chamber (corresponding to manifold 140 including channel 118) for heating or cooling the air (heated air 420), wherein the chamber (140/118) at least partially comprises the back surface of the radiant panel (panel formed from structural layer 126, channel layer 124 and insulation layer 130) between the panel (124/126/130) and the wall (front wall 112).
 (refer to par. 6 of Hall).
In regards to claim 4, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kilkis teaches further comprising at least two heat exchanging regions wherein the fresh air (via inlet duct 8; Figs. 1A and 1B) is heated or cooled (via radiation panel 1), wherein a first region is a heat exchanger (heat exchangers connected to heat pump 17) within the heat exchange device (17), and a second region is the chamber (casing of radiant panel 1), (refer to Fig. 5).  
In regards to claim 10, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kilkis teaches further comprising an energy recovery device (energy storage 22 functions at very moderate temperatures such that is can directly utilize renewable and waste energy resources; par. 70), but fails to explicitly wherein the system exchanges energy between an exiting air flow, which is from the room, and the fresh air, within the energy recovery device (refer to par. 46 of Kilkis). 
         However, the embodiment of Fig. 4 of Kilkis teaches wherein the system exchanges energy between an exiting air flow, which is from the room (refer to par. 47, wherein to draw air from indoors and to deliver it back for re-circulation or exhaust all or part of it), and the fresh air, within the energy recovery device (refer to par. 46, wherein the passive panel air duct using the reclaimed (recovered) heat at the passive panel from the warm exhaust air and return the charged desiccant fluid back to active panel air duct 8).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to configure such that the system exchanges energy between an exiting air flow, which is from the room, and the fresh air, within the energy recovery device in order to further continue the dehumidifying function (refer to par. 46 of Kilkis).
In regards to claim 11, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Kilkis teaches further comprising at least three heat exchange regions for the fresh air, wherein a first region is in the energy recovery device (heat storage 22; Fig. 5), a second region is in a heat exchanger (heat exchangers that is connected to heat pump 17; Fig. 5) within the heat exchange device (17), and a third stage is in the chamber (casing of panel 1).  
In regards to claim 12, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Kilkis teaches further comprising at least two heat exchange regions for the exiting air, wherein a first is the energy recovery device (energy storage 22; Fig. 5) and a second is an evaporator (cooler 20) within the heat exchange device (refer to Fig. 5).  
In regards to claim 13, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kilkis teaches further comprising an air filter (7; Fig. 1B; par. 43) for filtering the fresh air (via inlet duct 8).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kilkis et al. (US 2008/0086981) in view of Hall et al. (US 2018/0298611), further in view of McAlister (US 4,279,244).
In regards to claim 2, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the fluid conduit comprises the channels of an extruded sheet of material, wherein the channels are elongated cavities spanning a length of the extruded sheet material.  
           McAlister teaches a radiant energy heat exchanger having a panel structure (10), (refer to Fig. 1), wherein the fluid conduit comprises the channels of an extruded sheet of material, wherein the channels are elongated cavities spanning a length of the extruded sheet material (refer to col.1, lines 55-64).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Kilkis with the fluid conduit of McAlister that comprises the channels of an extruded sheet of material, wherein the channels are elongated cavities spanning the length of the extruded material in order to provide ease and simplicity of installation, and also provide a much greater versatility in installation (refer to col.1, lines 55-64 of McAlister).
In regards to claim 3, Kilkis as modified by McAlister meets the claim limitations as disclosed above in the rejection of claim 2, but fails to explicitly teach wherein the extruded sheet material is polycarbonate.  
           McAlister further teaches wherein the extruded sheet material is polycarbonate (refer to col.12, lines 14-15 of McAlister).
(refer to col.1, lines 55-64 of McAlister).

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kilkis et al. (US 2008/0086981) in view of Hall et al. (US 2018/0298611), further in view Kato (JP04-292721).
In regards to claim 5, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kilkis teaches wherein the chamber (casing of radiant panel 1) is defined on two sides by the back surface of the radiant panel (1) and a layer of insulation (thermal insulation layer 4), and wherein the chamber is defined on two other sides by two side walls (side walls of radiant panel 1), but fails to explicitly teaches wherein the chamber has at least one opening on a top or a bottom side.  
          Kato teaches a heat pump package air-conditioner jointly used with a radiation panel (2), (refer to Figs. 1-3; par. 12), wherein the chamber (corresponding to chamber of radiation panel 2) has at least one opening on a top (air outlet 12) or a bottom side.  
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to include a condensation catcher disposed on the bottom of the radiant panel in order to provide  thus achieves efficient conditioned air distribution to the room (refer to par. 14 of Kato).
In regards to claim 6, Kilkis as modified by Kato meets the claim limitations as disclosed above in the rejection of claim 5. Further, Kilkis as modified by Kato teaches wherein the two side walls (side walls of radiant panel 1) are supports for the radiant panel, wherein the side walls are mounted to a wall (attached to the building wall; par. 42), and the panel is mounted to the side walls (refer to par. 42).  
In regards to claim 8, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teaches wherein the heat exchange device is configured to be mounted to an exterior side of an exterior wall, and wherein the radiant panel is mounted to an interior side of the exterior wall, opposite of the heat exchange device.  
          Kato teaches a heat pump package air-conditioner jointly used with a radiation panel (2), (refer to Figs. 1-3; par. 12), wherein the heat exchange device (corresponding to heat pump package air conditioner) is configured to be mounted to the exterior side of an exterior wall (outside wall), and wherein the radiant panel (2) is mounted to an interior side of the exterior wall (radiation panel 2 is integrally attached to the front surface of the air conditioner; par. 12), opposite of the heat exchange device (refer to par. 12).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to configure the heat exchange device to be mounted to the exterior side of an exterior wall, and wherein the panel is mounted to the interior side of the exterior wall, opposite of the heat exchange (refer to par. 11 of Kato).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kilkis et al. (US 2008/0086981) in view of Hall et al. (US 2018/0298611), further in view Awalt (US 4143705).
In regards to claim 7, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the heat exchange device is configured to be mounted between two studs.  
          Awalt teaches a storage unit in radiant heat transfer panel (refer to Fig. 1), wherein the heat exchange device (corresponding to heat storage unit 1) is configured to be mounted between two studs (studs 8 and 9).  
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to configure the heat exchange device to be mounted between two studs in order to provide lateral stability to the wall, and it will be easily removable for repair or replacement (refer to col.6, lines 5-9 of Awalt).
In regards to claim 14, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach further comprising a condensation catcher disposed on a bottom of the radiant panel. 
(refer to Fig. 1), wherein further comprising a condensation catcher (a condensation collection base 15) disposed on the bottom of the radiant panel (refer to Fig. 1).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to include a condensation catcher disposed on the bottom of the radiant panel in order to provide collecting the condensate and funneling condensate to the drain line (refer to col.5, lines 55-57 of Kato).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kilkis et al. (US 2008/0086981) in view of Hall et al. (US 2018/0298611), further in view Su et al. (US 2009/0107162).
In regards to claim 9, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kilkis teaches further comprising a transmission tube, wherein the fresh air and two fluid lines run through the transmission tube.  
Su teaches an air conditioner (Fig. 1), wherein further comprising a transmission tube (connecting rods 103, 104), wherein the fresh air and two fluid lines run through the transmission tube (connecting rods 103, 104 function as channels for refrigerant lines and condensate to run through between the indoor housing 101 and the outdoor housing 102; refer to par. 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to further include a transmission tube of Su, wherein the fresh air and two fluid lines run through the (refer to par. 36 of Su).  

Claims 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JPS6338838) in view of Knapp (US 3,459,257).
In regards to claim 15, Hiroshi discloses a method of heating or cooling air (refer to Fig. 1; page 2, lines 42-43) comprising; heating and cooling a refrigerant (refrigerant in compressor 5) within a heat pump (1; Fig. 1); pumping a fluid (via pump 10) from the heat pump (1), through a radiant panel (radiation panel 8), and back to the heat pump (1); receiving outdoor air through a vent (refer to page 2, lines 71-72, wherein air contact heat exchange coil 3a is brought into contact with the return air and the outside air, therefore, would necessarily be required a vent for the outside air to enter and meeting the limitation of a vent); 
         warming or cooling the outdoor air a first time by exchanging energy between the refrigerant and the outdoor air (via heat exchanger 3a) while simultaneously exchanging energy between the refrigerant and the fluid (via heat exchanger 3b).
         Hiroshi does not explicitly teach the method step of warming or cooling the outdoor air a second time by passing the outdoor air over the back surface of the radiant panel.
        Knapp teaches a radiant panels (22; Figs. 1-2), wherein warming or cooling the outdoor air (via outside air louver 66) a second time by passing the outdoor air over the back surface of the radiant panel (22).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Hiroshi such that the method step of warming or cooling the outdoor air a second time by passing the outdoor air over the back surface of the radiant panel as taught by Knapp in order to maintain indoor conditions at a level to prevent condensation upon the heat transfer panels (refer to col.1, lines 21-23 of Knapp). 
In regards to claim 17, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Hiroshi teaches wherein the outdoor air (outside air) is warmed or cooled the second time by passing the outdoor air (outside air) through a heat exchange region (region inside radiant panel 8; Fig. 1) comprising the radiant panel (panel 8 and coil 9), a wall (ceiling wall; Fig. 3) parallel to the radiant panel (8/9), and two side walls (walls of room; Fig. 3).  
In regards to claim 18, Hiroshi discloses a system for heating or cooling a room (refer to Fig. 1; page 2, lines 42-43) comprising: a radiant panel (radiation panel 8) comprised of fluid conduit (coil 9) and a front surface configured to radiate energy to or from the room (page 2, line 76, wherein room is cooled by radiative cooling from the surface of the radiant panel 8); 
          a fluid (heat medium circulating inside coil 9) for heating or cooling the front surface by flowing through the fluid conduit (9); a first air-channel (channel surrounding coil 3a; Fig. 1); a second air-channel (channel surrounding heat exchange coil 2; Fig. 1); a heat exchange device (heat pump 1) comprising: a first heat exchanger (heat exchanger coils 3a and 3b) in thermal communication with the first air-channel (as can be seen in Fig. 1); a second heat exchanger (heat exchanger coil 2) in thermal communication with the second air-channel (as can be seen in Fig. 1); and 
        a refrigerant (refrigerant in compressor of refrigerant circuit) flowing through the first heat exchanger (3) and the second heat exchanger (2); wherein the first heat exchanger (3) is an air-and-fluid heat exchanging region comprising: an air-chamber (a sealed case 7) in communication with the first air-channel (as can be seen in Fig. 1); an outer tube (coil circulating refrigerant in heat exchanger 3b) containing the refrigerant disposed within the air-chamber (7); and 
          an inner tube (portion of coil 9 embedded in heat exchanger 3b that circulating fluid in coil 9) containing the fluid disposed within the outer tube (3b); wherein the second heat exchanger (2) is an air to refrigerant heat exchanger configured to exchange energy between the refrigerant and the second air-channel (as can be seen in Fig. 1); a second fan (4) for moving air through the second air-channel (as can be seen in Fig. 1);              
         a vent (refer to page 2, lines 71-72, wherein air contact heat exchange coil 3a is brought into contact with the return air and the outside air, therefore, would necessarily be required a vent for the outside air to enter and meeting the limitation of  a vent) for introducing fresh air (outside air) to the room in fluid communication with the chamber (7); wherein when a heat pump (1) is in operation, energy is exchanged between the refrigerant and the fluid (via heat exchanger 3b) and between the refrigerant and the fresh air at the same time (via heat exchanger 3a); and wherein when the system is in operation, the room is heated or cooled.  

        Knapp teaches a radiant panels (22; Figs. 1-2), wherein a first fan (58) for moving air through the first air-channel (channel at entrance duct 54) into a chamber (casing of panels in rooms 10-14) for heating or cooling the air, wherein the chamber at least partially comprises the back surface (back surface of panels 22) of the radiant panel (as can be seen in Figs. 1-2) and a side of the wall (side walls of the room; as can be seen in Figs. 1-2).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Hiroshi such that a first fan for moving air through the first air-channel into a chamber for heating or cooling the air, wherein the chamber at least partially comprises the back surface of the radiant panel and a side of the wall as taught by Knapp in order to maintain indoor conditions at a level to prevent condensation upon the heat transfer panels (refer to col.1, lines 21-23 of Knapp).
In regards to claim 20, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Hiroshi discloses comprising a heat exchange chamber (chamber of radiation panel 8) in fluid communication with the first air-channel that comprises the radiant panel (refer to Figs. 1 and 3). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JPS6338838) in view of in view of Knapp (US 3,459,257), further in view of McAlister (US 4,279,244).
In regards to claim 16, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 15, but fails to explicitly disclose wherein the radiant panel comprises a sheet of extruded channels.  
           McAlister teaches a radiant energy heat exchanger having a panel structure (10), (refer to Fig. 1), wherein the radiant panel comprises a sheet of extruded channels   
(refer to col.1, lines 55-64).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of Hiroshi with the step method where the radiant panel to be a sheet of extruded channels of McAlister in order to provide ease and simplicity of installation, and also provide a much greater versatility in installation (refer to col.1, lines 55-64 of McAlister).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JPS6338838) in view of Knapp (US 3,459,257), further in view of McAlister (US 4,279,244).
In regards to claim 19, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 18, but fails to explicitly disclose wherein the fluid conduit comprises channels of an extruded sheet of material, wherein the channels are elongated cavities spanning a length of the extruded sheet material.  
           McAlister teaches a radiant energy heat exchanger having a panel structure (10), (refer to Fig. 1), wherein the fluid conduit comprises the channels of an extruded sheet of material, wherein the channels are elongated cavities spanning the length of the extruded material (refer to col.1, lines 55-64).
 in order to provide ease and simplicity of installation, and also provide a much 
greater versatility in installation (refer to col. 1, lines 55-64 of McAlister).   
  
                                             Response to Arguments
Applicant’s arguments, see pp.7-14, filed on 08/02/2021, with respect to claims 1-20 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Hall et al. (US 2018/0298611) teaches a multi-layer building panel structure (10, refer to Figs. 1 and 4), the chamber (corresponding to manifold 140 including channel 118) for heating or cooling the air (heated air 420), wherein the chamber (140/118) at least partially comprises the back surface of the radiant panel (panel formed from structural layer 126, channel layer 124 and insulation layer 130) between the panel (124/126/130) and the wall (front wall 112).
Knapp (US 3,459,257) teaches a radiant panels (22; Figs. 1-2), wherein a first fan (58) for moving air through the first air-channel (channel at entrance duct 54) into a chamber (casing of panels in rooms 10-14) for heating or cooling the air, wherein the chamber at least partially comprises the back surface (back surface of panels 22) of the radiant panel (as can be seen in Figs. 1-2) and a side of the wall (side walls of the room; as can be seen in Figs. 1-2).
                                                       Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763